VAN der VOORT, Judge:
This is an appeal by the original defendants in a personal injury suit from a grant of summary judgment in favor of the additional defendants.
The plaintiffs in the action below sued the original defendants for their negligence which resulted in plaintiff’s injuries. The defendant-appellant, manufacturer of the *430defective ladder platform hoist found to have been the cause of the accident sought to join the man plaintiff’s employer as an additional defendant.
On the motion for summary judgment the court below found that Section 303(b) of the Workmen’s Compensation Act, Act of December 5, 1974, P.L. 782, No. 263, § 6, 77 P.S. § 481(b), prohibits third party claims against a plaintiff’s employer, citing Hefferin v. Stempkowski, 247 Pa.Super. 366, 372 A.2d 869 (1977).
Appellant advances two theories as to why this section of the Act is unconstitutional. We deferred disposition of this appeal until now as the Pennsylvania Supreme Court had before it the exact issues in an appeal entitled Tsarnas v. Jones-Laughlin Steel Corporation, 262 Pa.Super. 417, 396 A.2d 1241 (1978).
In an opinion by Justice Flaherty, Justice Larsen concurring, the Court upheld the constitutionality of Section 303(b) (Slip Opinion filed March 20, 1980).
Order affirmed.